Citation Nr: 0411025	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-19 362	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	National Association of Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active duty from April 1967 to April 1969, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

A current diagnosis of post-traumatic stress disorder (PTSD) is 
not shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate the 
claims; and whether the claims have been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The VCAA 
further provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for a benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically provides 
that VA is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The VCAA further 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The record indicates that the appellant has been fully apprised of 
what evidence would be necessary to substantiate the claims, as 
well as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was provided 
with a copy of the rating decision dated in August 2002 setting 
forth the general requirements of the applicable law pertaining to 
the establishment of service connection for PTSD.  The general 
advisement was reiterated in the Statement of the Case dated in 
May 2003 as well as in a Supplemental Statement of the Case dated 
in October 2003.   

In specific compliance with the Court's ruling in Quartuccio, the 
appellant was advised of the evidence which would substantiate his 
claim, and the responsibility for obtaining it, by letters dated 
in January 2002, June 2002, December 2002, and July 2003.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Although the 
appellant was specifically advised in these letters of the 
necessity of providing information relative to any treatment or 
diagnoses of PTSD, he has not done so.

In particular, although the RO forwarded its third advisement to 
the appellant in December 2002, which was identical to the January 
2002 letter, the appellant did not respond.  In July 2003, the RO 
was informed that the appellant was then coordinating with his 
service representative to obtain both further information relative 
to his claimed stressors, and a diagnosis of PTSD.  He was advised 
that the RO would defer adjudication of his claim for an 
additional 30 days so as to permit him to provide this 
information.  

Given the numerous advisements to the appellant as to information 
that would substantiate his claim, and the appellant's lack of 
response to this effort, it appears that no further actions 
towards notification of the appellant are warranted in light of 
the applicable law.  38 U.S.C.A § 5103(b); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b), (c).  To the extent that the appellant responded to the 
RO's information as to general medical care, the RO obtained VA 
obtained treatment records alluded to by the appellant.

Because there is no competent evidence of a diagnosis of PTSD, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the appellant has been advised of the need to submit 
competent medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, if 
shown.  The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related to 
the appellant's military service.  38 C.F.R. § 3.159.      

In sum, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of this 
case, additional efforts to assist the appellant in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for appellate 
review.  

The Merits of the Appeal

The appellant argues that he sustained PTSD as a result of his 
active military service.  Service connection may be granted for 
disability or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The resolution 
of this issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will be 
based on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 3.303(a); Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991). 

Notwithstanding the lack of a diagnosis of a disability during 
service, service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

Service connection for PTSD requires medical evidence establishing 
a diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even though 
there is no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304; see Peters v. Brown, 6 Vet. 
App. 540, 543 (1994).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection remains 
a question that must be decided based on all the evidence in the 
individual case.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The record in this matter does not contain a diagnosis of PTSD.  
Instead, it shows that in September 2001, the appellant was 
admitted to a VA medical facility for a period of approximately 
one month and treated for chronic alcoholism.  At that time, the 
appellant reported that he had prior counseling at some point 
between 1969 to 1971, due to flashbacks of his Vietnam duty.  
However, there is no evidence to substantiate the appellant's 
account of having been treated, at any time, for PTSD or 
"flashbacks."

As noted above, although the appellant has been repeatedly advised 
to provide information as to the location and time of any post-
service medical treatment, he has failed to do so.  VA medical 
records of the period of hospitalization from September to October 
2001, as well as those of a January 2002 VA hospitalization, all 
reflect continuing diagnoses of alcohol dependence, and are 
otherwise devoid of any mention of PTSD.  

It is well settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying in-
service incident has resulted in a disability - the first prong of 
a successful claim of service connection.  In the absence of proof 
of a present disability, there is no valid claim presented.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board has 
carefully considered the appellant's contentions in light of the 
evidence of record and the applicable law, and finds that because 
the clear preponderance of the evidence is against the claim, 
service connection for PTSD is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



